 1
 2
 3
 4
 5
 6
                                  THE DISTRICT COURT OF GUAM
 7
 8
     In re:                                                Bankruptcy Case No. 19-00010
 9                                                         Chapter 11
10   ARCHBISHOP OF AGAÑA, a Corporation Sole,
11
                                      Debtor.
12
13                      ORDER AUTHORIZING DEBTOR TO EMPLOY
14                 LEGALWORKS APOSTOLATE PLLC AS SPECIAL COUNSEL

15            On March 27, 2019, Debtor filed the Application to Employ LegalWorks Apostolate,
16   PLLC (“LegalWorks”), as Special Counsel regarding communications and the attached Verified
17
     Disclosure of Stuart W. Nolan, Jr. See ECF Nos. 120 and 120-1. Based upon the Application and
18
     the Verified Disclosure filed in support thereof, no objection by the U.S. Trustee, and for good
19
20   cause shown;

21            IT IS HEREBY ORDERED that:
22            1. The Application is APPROVED, and the Debtor is authorized to employ LegalWorks
23
     as Special Counsel regarding communications effective March 27, 2019.
24
              2. The compensation of LegalWorks for services rendered to the Debtor shall be paid in
25
26   accordance with the procedures set forth in 11 U.S.C. §§ 330 and 331, applicable federal and local

27   Bankruptcy Rules, and such other procedures as may be fixed by this Court.
28

                                                Page 1 of 2
              Case 19-00010 Document 162 Filed 04/30/19 Page 1 of 2
 1          The court vacates the hearing date of May 3, 2019, on this matter.

 2
            SO ORDERED.
 3
                                                    /s/ Frances M. Tydingco-Gatewood
 4
                                                        Chief Judge
 5                                                  Dated: Apr 30, 2019

 6
 7
 8
 9
     Submitted by:
10
11    /s/ Bruce A. Anderson                           /s/ John C. Terlaje
      Bruce A. Anderson                               John C. Terlaje
12    Ford Elsaesser                                  THE LAW OFFICE OF JOHN C. TERLAJE
13    ELSAESSER ANDERSON CHTD.                        Terlaje Professional Building
      320 East Neider Avenue, Suite 102               194 Hernan Cortez Ave., Suite 216
14    Coeur d'Alene, ID 83815                         Hagåtña, Guam 96910
      (208) 667-2900                                  Telephone: (671) 477-8894
15    Fax: (208) 667-2150                             Email: john@terlaje.net
16    ford@eaidaho.com
      brucea@eaidaho.com
17
18    Counsel for Debtor
19
20   Approved as to form:
21
22   /s/ Curtis Ching
     Curtis Ching
23   Assistant United States Trustee
24   Office of the United States Trustee

25
26
27
28

                                               Page 2 of 2
            Case 19-00010 Document 162 Filed 04/30/19 Page 2 of 2
